PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/018,219
Filing Date: 26 Jun 2018
Appellant(s): Zimmerman et al.



__________________
Jason P. Muth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The Examiner will provide a brief summary of the rejection on appeal: Morner teaches a power tool having a housing ,a motor, a forward handle, a support arm, a drive pulley, a driven pulley and belt. Morner does not teach the belt is synchronous. Hoback provides a teaching for a synchronous belt. Morner further does not teach a battery configured to power the motor and a forward handle at least partially surrounding the battery. At least Figure 5 of Rosskamp teaches a power tool having a battery configured to power a motor and a forward handle at least partially surrounding the battery. 

(2) Response to Argument
Appellant argues in Part IV, Section A, claims 1, 2, and 4-7 are allowable over the combination of Morner, Hoback, and Rosskamp. Appellant argues the Examiner’s characterization and teachings of Rosskamp and that the motivation fails to take into account the teachings of Rosskamp as a whole and that it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one skilled in the art. Specifically, Appellant argues Figure 5 of Rosskamp is relied upon but there is no discussion of the handle in Figure 5. Appellant argues the motivation is from the brief summary and not specifically from the embodiment to Figure 5. Lastly, Appellant has included Figures 1, 3, 4, and 8 to support the argument that the position of the handle is in front of the battery (or energy store). 
The Examiner disagrees. Appellant relies on Figures 1, 3, 4, and 8 in the argument; however, those Figures were not relied on in the rejection. Figure 5 of Rosskamp was relied on and will be the figure used in the discussion below. 
Morner teaches a saw which has a motor. Morner does not teach using a battery to supply energy to the motor. Rosskamp provides a teaching of a power tool having a battery and motor combination, which provides a portable tool rechargeable tool that does not require the presence of a wall outlet. Rosskamp, as a whole, seeks to resolve a known issue in the art of power tools, which is to establish proper balance of the power tool based on battery placement (Para 0040) with respect to the handle of the device (Para 0042). The battery of Rosskamp is arranged in the housing on the whole in front of the rear handle (Para 0040). This achieves good balance of the device (Para 0042). One having ordinary skill in the art would have looked to all power tools having motors and batteries and would have been prompted by the teachings of Rosskamp to modify the device of Morner to have a battery to eliminate the need of having to have access to a wall outlet. In order to construct Morner with a motor and battery arrangement, the battery would have to be placed under the motor, for the following reasons: Adding a battery to Morner would increase the weight of the tool. In order to establish proper balance, one having ordinary skill in the art would recognize the handle of Morner would have to move backwards (see Annotated Figure 1 below) as taught by Rosskamp. This would permit the battery of modified Morner to be arranged in front of the handle as taught by Rosskamp and establish proper balance of the power tool (Para 0040, Rosskamp). Although para. 0040 states the battery is “on the whole or entirely in front of the rear handle”, it is clearly shown in Figure 5 that a portion of the handle partially surrounds the battery. Therefore, “on the whole” was interpreted by the Examiner to me a majority of the battery and not the entire battery due to the “or” statement and the figure. Establishing proper balance is important so that the user is able to the forward handle at least partially surrounding the battery” (emphasis added). 

    PNG
    media_image2.png
    426
    486
    media_image2.png
    Greyscale


Appellant argues in Part IV, Section A, claims 1, 2, and 4-7 are allowable over the combination of Morner, Hoback, and Rosskamp. Appellant argues the Examiner’s combination of Morner, which discloses the front handle (8) projecting forward of the main housing, and the Examiner’s conclusion that one of skill in the art would have modified Morner in view of Rosskamp to effectively move the front handle rearward is based on impermissible hindsight. Appellant argues the Examiner has failed to consider the teachings of Morner as a whole and has instead chosen to overlook the explicit teachings of Rosskamp regarding the placement of the battery (or energy store) behind the top handle.
The Examiner disagrees. Morner teaches a saw that has a two part arm carrying arm that can be placed on either side of the sawing device for use of the device in different working positions. The handle of Morner is conventional to cut-off saws. The device of Morner has a motor which supplies power to the saw blade. Morner does not teach using a battery to supply energy to the motor. Rosskamp provides a teaching of a power tool having a battery and motor combination, which provides a portable tool rechargeable tool that does not require the presence of a wall outlet. Rosskamp, as a whole, seeks to resolve a known issue in the art of power tools, which is to establish proper balance of the power tool based on battery placement (Para 0040, Rosskamp) with respect to the handle of the device (Para 0042, Rosskamp). The battery of Rosskamp is arranged in the housing on the whole in front of the rear handle (Para 0040, Rosskamp). This achieves good balance of the device (Para 0042, Rosskamp). One having ordinary skill in the art would have looked to all power tools having motors and batteries and would have been prompted by the teachings of Rosskamp to modify the device of Morner to have a battery to eliminate the need of having to have access to a wall outlet. In order to construct Morner with a motor and battery arrangement, the battery would have to be placed under the motor. Adding a battery to Morner would increase the weight of the tool. In order to establish proper balance, one having ordinary skill in the art would recognize the handle of Morner would have to move backwards as shown in Annotated Figure 1 on Page 5. This would permit the battery of modified Morner to be arranged on the whole in front of the handle as taught by Rosskamp and establish proper balance of the power tool (Para 0040, Rosskamp). Establishing proper balance is important so that the user is able to control the tool during use to maintain clean cuts. The Court noted that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for [an examiner] can take account the inferences and creative steps that a person of ordinary skill in the art would In re Kahn, 441 F.3d977,988 (Fed.Cir.2006), cited with approval in KSR, 550 U.S. at 418. The motivation relied on by the Examiner to establish proper balance of the saw based on battery placement (Para 0040, Rosskamp) with respect the handle of the device (Para 0042, Rosskamp) for providing for a for a fatigue-free operation for prolonged period (Paras 0012,0013, Rosskamp) is an articulated reasoning in the art for combining the references. Therefore, the Examiner has not relied on hindsight reasoning.

Appellant argues in Part IV, Section B, Claim 16 is allowable over the combination of Morner, Goddard, Elfner, Ro kamp, Johannson and Peot. Appellant argues the Examiner picks and chooses features in isolation and that obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the [claimed] invention. Appellant argues one of skill in the art would not have modified Morner in view of Johansson because one of skill in the art would not have anticipated the success in driving a cutting wheel with a diameter of at least 9 inches using an electric powered motor by a battery. Appellant argues large diameter cutting wheels require significant power and are typically configured for corded or gasoline-powered operation.
	The Examiner disagrees. Morner teaches a cut-off saw having a saw blade with a diameter. Morner is not specific to the diameter of the saw blade. One having ordinary skill in the art would recognize cut-off saws can be used with various sized diameter blades. The determination of the diameter is based on, for example, the revolutions per minute of the motor, gears, and material being cut. Johansson teaches a saw having a nine inch diameter blade for cutting reinforced concrete or similar materials (Para 0064). One having ordinary skill in the art would have looked to Johansson to provide Morner with a nine inch diameter saw based on the 
Evidentiary video to STIHL TSA 230 Cordless Cutt-off Saw (https://www.youtube.com/watch?v=D11akWqDmqE), submitted to counter Appellant’s argument, further supports the position that with the ever improvement of batteries, a 9-inch diameter blade can be supported by a cordless cut-off saw. Based on the teachings of a saw having a 9-inch blade as set forth by Johansson, it would have been obvious to provide the cut-off saw of Morner with a 9 inch blade for cutting concrete or similar materials as evidenced by the STIHL video.
The Court noted that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for [an examiner] can take account the inferences and creative steps that a person of ordinary skill in the art would employ. Id. At 418. Instead the relevant inquiry is where the Examiner has set forth “some articulated reasoning with some rational underpinning to support the legal conclusion of the obviousness.” In re Kahn, 441 F.3d977,988 (Fed.Cir.2006), cited with approval in KSR, 550 U.S. at 418. A person of ordinary skill in the art would have provided a nine inch saw on a battery powered tool due to the evolution of batteries and the need to use a saw in various work environments. This reasoning along with the evidence provided by the video to STIHL TSA 230 Cordless Cutt-off Saw provide an articulated reasoning as to why one would have been prompted to provide the saw the modified saw of Morner with a nine inch blade.

Appellant argues in Part IV, Section B, Claim 16 is allowable over the combination of Morner, Goddard, Elfner, Ro kamp, Johannson and Peot. Appellant argues the Examiner’s conclusion of obviousness rests in picking isolated disclosures from the prior art without considering the teachings of the invention as a whole and that the Examiner has not provided an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Appellant argues, instead the Examiner’s conclusions appears to be based on impermissible use of hindsight. Appellant argues the Examiner’s motivation that rotating the motor of Morner at a speed of greater than 10,000 RPM as taught by Goddard maintain a device that is highly efficient with prolonged operating life. Appellant argues the reason the blade of Goddard is rotating at a high RPM is to drive an impeller to generate suction.
The Examiner acknowledges Appellant has an issue with the motivation for the combination of Morner in view of Goddard, which is the combination would have been obvious to one having ordinary skill in the art to maintain a device that is highly efficient with a prolonged operating life. The Examiner’s interpretation of a highly efficient tool is, a tool that does not prematurely wear. A tool that does not prematurely wear leads to prolonged operating life. A motor with high RPMs in conjunction with the appropriate blade diameter, the material being cut, and reduction gears can achieve quality cuts while prolonging the life of the blade.
Morner teaches a saw which has a motor rotating at a designated RPM. The cut off saw of Morner can be used to cut various materials. Morner is silent to the RPM of the motor; however, Goddard provides a teaching in the art of saws that it is known to rotate a motor at an RPM of 10,000 or greater. While the Examiner acknowledges the blade of Goddard is rotating at a high RPM to drive an impeller to generate suction, this is only one reason for rotating a blade at a high RPM. It is also advantageous to provide a motor that rotates at a high speed to provide a sawing device that that doesn’t prematurely wear the blade or produce misaligned cuts based on the material being cut. In other words, cutting certain materials too slowly, can prematurely wear the blade. The Court noted that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for [an examiner] can In re Kahn, 441 F.3d977,988 (Fed.Cir.2006), cited with approval in KSR, 550 U.S. at 418. The motivation relied on by the Examiner to rotate the saw at a high RPM based on the material being cut so that the tool that does not prematurely wear is an articulated reasoning in the art for combining the references. Therefore, the Examiner has not relied on hindsight reasoning.

Appellant argues in Part IV, Section C, claim 3 is allowable over the combination of Morner, Hoback, Rosskamp and Johansson since one of skill in the art would not have anticipated success in driving a cutting wheel with a diameter of at least 9 inches using an electric motor powered by a battery.
Appellant has not presented any new arguments, as these arguments have been previously addressed.

Appellant argues in Part IV, Section D, Claims 8 and 10 are allowable over the combination of Morner, Hoback, Rosskamp, Peot, or Ro Kamp.
Appellant has not presented any new arguments.

Appellant argues in Part IV, Section E, Claim 11 is allowable over the combination of Morner, Hoback, Rosskamp, and Johansson  one of skill in the art would not have anticipated success in driving a cutting wheel with a diameter of at least 9 inches using an electric motor powered by a battery.
Appellant has not presented any new arguments, as these arguments have been previously addressed.

Appellant argues in Part IV, Section F, Claims 12 and 13 are allowable over the combination of Morner, Hoback, Rosskamp, Goddard or Drum. 
Appellant has not presented any new arguments.

Appellant argues in Part IV, Section G, Claim 14 is allowable over the combination of Morner, Hoback, Rosskamp, Ro kamp, Johansson, and Drum.
Appellant has not presented any new arguments.

Appellant argues in Part IV, Section H, Claim 15 is allowable over the combination of Morner, Hoback, Rosskamp, Sperfslage and Schofiled.
Appellant has not presented any new arguments.

Appellant argues in Part IV, Section I, Claims 17 and 18 are allowable over the combination of Morner, Hoback, Rosskamp, Sperfslage and Schofiled.
Appellant has not presented any new arguments.

Appellant argues in Part IV, Section J, Claims 19 are allowable over the combination of Morner, Eflner, Yokoyama, and Rosskamp. Appellant argues Elfner discloses a battery 13 that is insertable/removable along a vertical axis-not an axis orientated along a front to rear direction of the power tool as claimed. Appellant argues Yokoyama also has a battery insertion axis oriented is in a vertical direction, rather than a front to rear direction. Appellant argues the Examiner’s statement to Rosskamp having a power tool having a battery inserted along an axis in a front to rear direction of the tool is merely conclusory. 

The front direction of the tool of Yokoyama is defined as the end of the tool the drill bit is inserted. The rear direction is the opposite end of the front direction. This is shown in Annotated Figure 3 on Page 13, below. The orientation of the battery insertion and removal axis in combination with the drainage hole and surface permits water or debris access to the drainage hole to prevent damage to the battery. 
Rosskamp also defines the battery (18) is inserted in a front to rear direction with an oblique component, as shown by numbers 52 and 52’. This direction is shown in Annotated Figure 3 on Page 14, below. Please note, this is not a new interpretation of Rosskamp, but a courtesy pointing out the direction of insertion of the battery. Yokoyama and Rosskamp teach a battery insertable/removable along a front to rear direction of a power tool. Therefore, Examiner’s interpretation of the battery insertion and removal axes are supported by evidence provided in both Yokoyama and Rosskamp. Appellant’s allegation that the Examiner’s interpretation of the battery insertion axes of are conclusory are insufficient, since conclusory statements are insufficient to rebut a prima facie case of obviousness. See In re Geisler, 116F.3d 1465, 1470 (Fed. Cir. 1997).

    PNG
    media_image3.png
    625
    520
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    446
    706
    media_image4.png
    Greyscale


13.	Appellant argues in Part IV, Section K, Claim 20 is are allowable over the combination of Morner, Eflner, Yokoyama, Hoback, and Ro kamp, Rosskamp, Sperfslag, and Schofield.
Appellant has not presented any new arguments.









Respectfully submitted,
/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724    
                                                                                                                                                                                                    /RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.